              Case 2:17-cv-00370-RSL Document 119 Filed 04/07/20 Page 1 of 5




 1
                                                                            Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11    CHAMBER OF COMMERCE OF THE                              Case No. 17-cv-00370-RSL
      UNITED STATES OF AMERICA, and
12
      RASIER, LLC                                             NOTICE OF PLAINTIFF
13                                                            CHAMBER OF COMMERCE
                         Plaintiffs,                          REGARDING POSSESSION,
14           v.                                               CUSTODY, OR CONTROL OF ITS
                                                              MEMBERS’ DOCUMENTS
15    CITY OF SEATTLE et al.

16                       Defendants.

17

18          In a joint submission regarding discovery, Defendant City of Seattle sought an order from

19   this Court compelling Plaintiff Chamber of Commerce to produce documents belonging to its

20   members, including Lyft, Inc. and Eastside for Hire. (Dkt. 113.) The Chamber responded that it

21   has no obligation to do so because it lacks possession, custody, or control of its members’

22   documents.

23          On March 10, this Court ruled on the submission. (Dkt. 116.) The Court explained that a

24   party served with a discovery request is obligated to produce only those documents in its

25   “possession, custody, or control.” Fed. R. Civ. P. 34(a)(1). And in the Ninth Circuit, “[a] party

26   may be ordered to produce a document in the possession of a non-party entity if that party has a

     Notice of Chamber of Commerce Re: Control of Members’ Documents - 1
     Case No. 17-cv-00370-RSL
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
                                                                                 Telephone (206) 624-0900
              Case 2:17-cv-00370-RSL Document 119 Filed 04/07/20 Page 2 of 5




 1   legal right to obtain the document or has control over the entity who is in possession of the

 2   document.” Campos-Eibeck v. C R Bard Inc., 2020 WL 835305, at *2 (S.D. Cal. Feb 20, 2020).

 3   In light of that standard, the Court ordered the Chamber to “notify the Court whether it has the

 4   power to obtain and produce the documents requested by the City of Seattle in its First Set of

 5   Requests for Production,” given the Chamber’s “relationship with its members and whatever

 6   authorization gives it the right to pursue this litigation.” (Dkt. 116 at 4–5.)

 7           The Chamber hereby notifies the Court that it has no legal power—other than invoking

 8   Rule 45 of the Federal Rules of Civil Procedure, which is precisely what Seattle has already

 9   done—to obtain and produce the requested documents from the Chamber’s members that are not

10   parties to this litigation. All of the documents the City is seeking are in the possession, custody,

11   and control of the Chamber’s members. No source of authority grants the Chamber the legal

12   power to require businesses to produce documents for the purpose of litigation or

13   otherwise. There is also no authority that gives the Chamber any legal control over any other

14   independent business (such as Lyft and Eastside for Hire).

15           The Chamber brings any suit (including this one) because it believes it is in the best

16   interests of the Chamber, its members, the broader business community, and indeed of the

17   United States of America itself. Just like any corporate entity, the Chamber has the well-

18   established right to bring suit in its own name, and has done so for decades. Sometimes the

19   Chamber brings suit because of its own injury—injury caused to the Chamber itself as an

20   organization—to establish Article III jurisdiction. Chamber of Commerce v. SEC, 412 F.3d 133,

21   138 (D.C. Cir. 2005) (“the Chamber has suffered an injury-in-fact”). Sometimes the Chamber

22   brings suit because of injuries to the myriad businesses, other associations, or individuals that are

23   its members, and where it does so the Chamber relies upon the well-established doctrine of

24   associational standing. That is this case, as this Court already correctly ruled. (Dkt. 66 at 6

25   (finding that the Chamber has associational standing, in part because “[t]he third prong of the

26   Hunt test is satisfied”)). And sometimes the Chamber relies upon both its own injury and the

     Notice of Chamber of Commerce Re: Control of Members’ Documents - 2
     Case No. 17-cv-00370-RSL
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
                                                                                    Telephone (206) 624-0900
              Case 2:17-cv-00370-RSL Document 119 Filed 04/07/20 Page 3 of 5




 1   injuries of its diverse membership. See, e.g., Nevada v. United States Dep’t of Labor, 275 F.

 2   Supp. 3d 795, 800 (E.D. Tex. 2017) (“the Final Rule directly affects both Business

 3   [Associations] and the employers they represent”). In all of these cases, the Chamber’s legal

 4   right as a corporate entity to bring suit is a separate issue from how the Chamber establishes the

 5   Article III jurisdiction of a federal court to decide the particular case.

 6           This Court’s March 10 order nonetheless states that, if the Chamber lacks the power to

 7   obtain and produce its members’ documents, then it is “not an appropriate representative of its

 8   members entitled to invoke the court’s jurisdiction.” (Dkt. 116 at 5.) The Chamber disagrees for

 9   the reasons already stated in the joint discovery submission. (Dkt. 113 at 12). The Court’s

10   anticipatory conclusion is wrong for additional reasons. To begin with, the third prong of the

11   Hunt test for associational standing is “prudential,” not jurisdictional. Cent. Delta Water Agency

12   v. United States, 306 F.3d 938, 954 n.9 (9th Cir. 2002). (Contra Dkt. 116 at 5 n.1.) And in any

13   event, “standing is to be determined as of the commencement of suit,” not afterward. Lujan v.

14   Defenders of Wildlife, 504 U.S. 555, 570 n.5 (1992). This Court previously concluded (rightly)

15   that the Chamber has standing to pursue this action on behalf of its members.

16           If this Court concludes (wrongly) that the Chamber now lacks standing because it cannot

17   produce documents from other persons that the City could obtain via other means under the

18   Federal Rule of Civil Procedure, then the Chamber requests that the Court enter final judgment

19   dismissing the Chamber with an express determination that “that there is no just reason for

20   delay” of an appeal. Fed. R. Civ. P. 54(b).

21

22

23

24

25

26

     Notice of Chamber of Commerce Re: Control of Members’ Documents - 3
     Case No. 17-cv-00370-RSL
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
                                                                                    Telephone (206) 624-0900
             Case 2:17-cv-00370-RSL Document 119 Filed 04/07/20 Page 4 of 5




 1   Dated: April 7, 2020                Respectfully submitted,

 2
                                                 By:   s/ Timothy J. O’Connell
 3
                                                 Timothy J. O’Connell, WSBA 15372
 4                                               STOEL RIVES LLP
                                                 600 University Street, Suite 3600
 5                                               Seattle, WA 98101
                                                 (206) 624-0900
 6                                               (206) 386-7500 FAX
                                                 Tim.oconnell@stoel.com
 7
                                                 Michael A. Carvin
 8                                               (D.C. Bar No. 366784)
                                                 (pro hac vice)
 9
                                                 Christian G. Vergonis
10                                               (D.C. Bar No. 483293)
                                                 (pro hac vice)
11                                               Robert Stander
                                                 (D.C. Bar No. 1028454)
12                                               (pro hac vice)
13                                               JONES DAY
                                                 51 Louisiana Avenue, N.W.
14                                               Washington, D.C. 20001
                                                 (202) 879-3939
15                                               (202) 616-1700 FAX
                                                 mcarvin@jonesday.com
16
                                                 Steven P. Lehotsky
17                                               (D.C. Bar No. 992725)
                                                 (pro hac vice)
18                                               U.S. CHAMBER LITIGATION CENTER
                                                 1615 H Street, N.W.
19                                               Washington, D.C. 20062
                                                 (202) 463-3187
20                                               slehotsky@uschamber.com
21
                                                 ATTORNEYS FOR PLAINTIFF CHAMBER
22                                               OF COMMERCE OF THE UNITED
                                                 STATES OF AMERICA
23

24

25

26

     Notice of Chamber of Commerce Re: Control of Members’ Documents - 4
     Case No. 17-cv-00370-RSL
                                                                             STOEL RIVES LLP
                                                                                  ATTORNEYS
                                                             600 University Street, Suite 3600, Seattle, WA 98101
                                                                          Telephone (206) 624-0900
              Case 2:17-cv-00370-RSL Document 119 Filed 04/07/20 Page 5 of 5




1                                    CERTIFICATE OF SERVICE

2    I hereby certify that on April 7, 2020, I electronically filed the foregoing with the Clerk of the

3    Court using the CM/ECF system which will send notification of such filing to the parties who

4    have appeared in this case.

5

6           DATED: April 7, 2020, at Seattle, Washington.
7
                                                            STOEL RIVES LLP
8
                                                            s/ Timothy J. O’Connell
9                                                           Timothy J. O’Connell,
10                                                          WSBA No. 15372
                                                            600 University Street, Suite 3600
11                                                          Seattle, WA 98101
                                                            Telephone: (206) 624-0900
12                                                          Facsimile: (206) 386-7500
                                                            Email: tim.oconnell@stoel.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                      S TOEL RIVES LLP
                                                                                          A TTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
                                                                                  Telephone ( 206) 624-0900
